El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*866La Corte de Distrito de San Jnan, Sección Primera, de-claró sin lugar la demanda, origen de este pleito, por esti-mar qne concurría en favor del demandado la defensa de “cosa juzgada”.
La Iglesia reclamó la propiedad de cierta parcela de te-rreno que se encuentra inscrita a favor del municipio y pi-dió qne se le reconociera el dominio de la misma y se orde-nara la cancelación de su inscripción en el registro a favor del demandado. Este contestó alegando como tercera de-fensa la cosa juzgada. Pué el pleito a juicio. Se presentó la prueba pertinente a la indicada defensa y la corte, como liemos dicho, apreció su existencia y declaró la demanda sin lugar. En su opinión el juez de distrito se expresó así:
“Esta alegación de cosa juzgada debe ser considerada en primer lugar.
“En la prueba del caso se han presentado, entre otros documen-tos, la demanda, la opinión y la sentencia en el caso civil No. 6151 de esta corte de distrito, La Iglesia Católica Apostólica Romana de Puerto Rico v. El Municipio de Bayamón, sobre reivindicción de in-muebles ; y la certificación del Registro de la Propiedad de San Juan, con referencia a la inscripción posesoria de que habla la demanda. Examinados estos documentos, cotejadas 'las demandas en aquel caso y este caso, y vista la certificación del registro, la corte entiende que en los dos casos hay—
“(a) Identidad de partes demandantes y demandadas.
“(7;) Identidad de cosa reclamada. La finca que se pide, aun-que se le haya variado un poco la superficie, es la misma: porque lo que se pide es la finca que posee el municipio bajo inscripción po-sesoria, y se pide la nulidad de tal inscripción. A más, el título que se alega es el mismo, porque la posesión que alega la deman-dante, se basa en la concesión que también alega, y que no puede estimarse separadamente del hecho de la posesión, ya que este hecho, de ser cierto, nacería de aquel título.
“(o) Identidad de acción en ambos pleitos.
“En el citado pleito 6153 de esta corte se dictó, en 13 de febrero de 1914, sentencia sobre los méritos del caso, declarando sin lugar la demanda; y tal sentencia aparece firme.
“Habiendo llegado a esta conclusión, la corte no tiene que resolver sobre ningún otro extremo.”
*867La ley reguladora del caso está contenida en el artículo 1219 del Código Civil. El párrafo tercero de dicho artículo dice:
“Para que la presunción de cosa juzgada surta efecto en otro juicio, es necesario que entre el caso resuelto por la sentencia y aquel en que ésta sea invocada, concurra la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron.”
La apelante en su alegato acepta la identidad de perso-nas pero sostienen “que ni las causas invocadas en las respec-tivas demandas de ambos pleitos ni las parcelas de terreno que en ellas se reclaman son las mismas.”
En cuanto a la identidad del terreno reclamado en am-bos pleitos, estamos enteramente conformes con el juez sen-tenciador. Se trata de una parcela o solar unida a la en que se levanta la Iglesia Católica en el centro del pueblo de Bayamón y que se alega que estuvo dedicada a cementerio. Si bien en el segundo pleito se varían algo las colindancias, la variación consiste en la introducción de elementos, como el atrio de la iglesia, que antes existían pero que no se hi-cieron constar. Nótase en la segunda descripción un mayor cuidado, más exactitud; se reconoce en ella la existencia de las calles en su condición actual y se advierte una diferencia en la superficie, pero a pesar de todo ello queda siempre en pie el hecho de que la parcela reclamada en uno y otro pleito es la misma que consta inscrita en el registro a favor del demandado. .
Tampoco erró, a nuestro juicio, la corte sentenciadora al apreciar que existía en este caso la perfecta identidad de causas que requiere la ley.
La apelante se funda para alegar lo contrario en que si bien en ambos pleitos se ejercita la misma acción reivindi-catoría, en el primero el derecho del demandante se basó en cierta concesión bóchale por el Gobierno de España bacía más de un siglo, mientras que en el segundo se basa en la posesión que ha venido disfrutando quieta y pacíficamente *868y sin interrupción desde el'año de 1772 al de 1907. Lo cierto es que'en el primer pleito se alegó la concesión y la pose-sión y en el segundo se eliminó la concesión. No es posible aceptar la distinción sutil que b.ace la apelante. La cansa, en su esencia, es la misma en ambos pleitos.
Esta materia de la “cosa juzgada” lia sido estudiada cui-dadosamente por esta Corte Suprema y decidida en muchas ocasiones. En el caso de González v. Méndez et al., 15 D. P. R. 701, se estableció la siguiente doctrina, aplicable a este pleito:
“Cuando en una acción se pide la nulidad de una enajenación beeba por la madre de los bienes de su hija menor por carecer de autorización judicial para ello y en otra. acción se pide la misma. nulidad por el fundamento distinto de que la madre carecía de la patria potestad sobre su hija, siendo el objeto de ambos pleitos el reclamar una herencia y anular la escritura de enajenación, existe la identidad de acción que da vida a la excepción de cosa juzgada.
“Existe la identidad de acciones requerida para la existencia de la excepción de cosa juzgada, aunque las razones o causas de nuli-dad de una enajenación alegadas en ambas acciones sean distintas cuando el objetivo de ambos pleitos es el mismo. Sentencia del Tribunal Supremo de España de 14 de marzo de 1898.”
No se trata aquí de hechos nuevos ocurridos después de dictada la primera sentencia. Desde el primer instante la demandante.estuvo en condiciones de plantear su pleito bajo las mismas bases que lo planteó por su segunda demanda. Ella tuvo la oportunidad que se concede a todos los ciuda-danos. Se le dió “su día en corte”. Si por un error en su gestión más bien que por falta de justicia perdió un de-recho, su falta es a ella misma imputable. No es posible admitir una repetición de pleitos bajo circunstancias tales. Hablando por la corte el Juez Figueras, en el caso arriba citado, dijo:
“Esto no puede aceptarse porque nunca se constituiría un estado de derecho estable y serio porque la parte que obtuvo en su pro un fallo definitivo se vería envuelta tantas veces en otros tantos pleitos *869cuantas razones de pedir distintas, pero conocidas al promover el primer pleito, pudieran ocurrirse a una imaginación fecunda.”
Véanse también las decisiones de esta Corte Suprema en los siguientes casos: Quintero v. Morales, 25 P. P. R. 118; Vega et al. v. Rodríguez et al., 21 D. P. R. 334; Hernández v. Arán et al., 20 D. P. R. 53; Orama et al. v. Oyanguren, 19 D. P. R. 829; Ninlliat v. Suriñach et al., 18 D. P. R 195, y Calaf et al. v. Calaf, 17 D. P. R. 198, y la de la Corte Suprema de los Estados Unidos en el caso de Calaf y Fugurul v. Calaf y Rivera, 232 U. S. 371, 374.
Pebe confirmarse la sentencia apelada.

Confirmada, la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Los Jueces Asociados Sres. Wolf y Hutcbison no intervi-nieron en la resolución de este caso.